For Information Contact: Maureen Crystal Tel: E-mail: mcrystal@nciinc.com NCI, Inc. Reports Solid Second Quarter 2008 Financial Results · Revenue up 44% to $96 million · Organic growth of 10.3% · Operating income up 52% to $7.3 million · Operating margin of 7.6% RESTON, Va. BUSINESS WIRE – July 29, 2008 NCI, Inc. (NASDAQ:NCIT), a provider of information technology (IT), engineering, and professional services and solutions to U.S. federal government agencies, announced today results for the second quarter of 2008. The table below is a summary of our financial results: Q2: 2008 YTD: 2008 Revenue $96.3 million $187.8 million Operating income $7.3 million $13.9 million Operating margin 7.6% 7.4% Net income $4.1 million $7.7 million Diluted EPS (GAAP) $0.30 $0.57 Reported Results For the second quarter of 2008, NCI reported revenue of $96.3 million compared to $66.7 million for the second quarter of 2007. This represents a growth rate of approximately 44%, and an organic revenue growth rate of 10%. Operating income for the second quarter of 2008 was $7.3 million, compared to $4.8 million for the second quarter of 2007. Operating margin was 7.6% for the second quarter of 2008, compared to 7.2% to the second quarter of 2007. Net income for the second quarter was $4.1 million, compared to $3.0 million for the same period in 2007.
